                                                                  USDCSDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ,ELECTRONICALLY FILED

DEWITT McGRIFF,
                                                                  DOC.#:,           z .
                                                                  DATE FILED: \9 /19'    ~.




                              Plaintiff,

       -against-                                                    17-cv-7307 (NSR)

SUPERINTENDENT KEYSER; HEARING                                           ORDER
OFFICER POLIZZI; DIRECTOR OF SHU
VENNETOZZI, in their official and individual
capacities,

                              Defendants.



NELSON S. ROMAN, United States District Judge

       Plaintiff DeWitt McGriff ("Plaintiff' or "McGriff') commenced the instant action on or

about September 22, 2017, by filing a complaint asserting claims sounding in 42 U.S.C. § 1983.

(See Complaint, ECF No. 2.) Soon after, Defendants sought and were granted leave to file a

Motion to Dismiss the Complaint with the following briefing schedule: Defendants' moving

papers to be served May 4, 2018; Plaintiffs opposition papers to be served June 4, 2018; and

Defendants' reply papers to be served June 19. 2018. (ECF No. 11.)

       In accordance with the briefing schedule, Defendants timely served their moving papers

as directed. On June 5, 2018, in response to Defendants' Motion to Dismiss, Plaintiff attempted

to file Notice of Leave to file an Amended Complaint and a Proposed Amended Complaint in the

form of a brief that further detailed his claims. (ECF No. 15.) But Plaintiff submitted his Notice

and Amended Complaint without leave of court. (Id.) Consequently, on July 24, 2018, the Court

denied Plaintiffs Motion for Leave to Amend his Complaint, without prejudice, and gave

Plaintiff until August 29, 2018 to file a proper amended complaint in proper form. (ECF No. 21.)
       On August 1, 2018, Plaintiff submitted a letter to the Court expressing great confusion

about the briefing schedule and asking the Court whether he needed to serve a new Notice of his

Motion to Amend to Defendants. (ECF No. 22.) Consequently, on August 6, this Court issued a

Memo Endorsement explaining that Plaintiff did not need to re-serve his motion. Rather:

           •    The Court would deem Plaintiffs documents filed at ECF No. 19 sufficient for
                Defendants to meet their August 8, 2018 deadline of serving Plaintiff with their
                Opposition to Plaintiffs Motion to Amend.

           •    Plaintiff would be required to serve a copy of his cross-reply in further support of
                his Motion to Amend by August 29, 2018.

           •    Defendants would be required to file all amendment motion-related documents,
                including Plaintiffs papers, on the cross-reply date, August 29, 2018.

(ECF No. 23.)

       On August 29, Defendants wrote a letter to the Court, stating that they had not received a

reply for their Opposition to Plaintiffs Motion to Amend, as due. (ECF No. 24.) Consequently,

Defendants' filed all of their motions, which included their Motion to Dismiss the original

Complaint, (ECF No. 25), a Memorandum in Support of their Motion to Dismiss the Complaint

(ECF No. 26), and a Reply Memorandum in further support of their Motion to Dismiss the

Complaint and in Opposition to Plaintiffs Motion to Amend (ECF No. 29.)

       Oddly, through a deficient docket entry dated August 29, 2018, Plaintiff attempted to re-

file a Notice of Motion for Leave to Amend his Complaint, which was a brief that combined his

Proposed Amended Complaint with a Motion Opposing Defendants' Motion to Dismiss. (ECF

No. 27.) This filing was terminated later the same day. (See Dkt. Entry Dated 8/29/2018.)

       To date, the only proper motion before the Court appears to be Defendant' Motion to

Dismiss the original Complaint. (ECF No. 25.) In addition, though there has never been a proper

amended complaint filed in the proper form of a complaint, Plaintiff has made a few misguided
efforts to file and argue for such a motion, which Defendants have opposed, (ECF No. 29), but to

which the Plaintiff has not yet replied.

         Considering the incredibly convoluted procedural history of this case, Plaintiffs pro se

status, the interests of judicial economy, and Plaintiffs numerous attempts to seek leave to file

an amended complaint, the Court grants Plaintiff leave to file his amended complaint in the

proper form of an amended complaint, which is not to be combined with his Motion

Opposing Defendants' Motion to Dismiss. Plaintiff has until February 13, 2019 to formulate

his amended complaint and serve it on Defendants.

         If Defendants' receive an amended complaint, then upon receipt of the Amended

Complaint, and by no later than February 15, 2019, Defendants are to inform the Court as to

whether they would like to rely on their pending Motion to Dismiss or whether they would like

to withdraw their pending motion at ECF No. 25 and file a new motion to dismiss. Defendants

are directed to file Plaintiffs Amended Complaint and their letter response on ECF by this date.

         Plaintiffs failure to abide by this deadline will deem the original Complaint the operative

Complaint once and for all, and the Court will make no further exceptions.

         Accordingly, the Clerk of the Court is respectfully directed to mail a copy ofthis order to

Plaintiff at Plaintiffs last address listed on CEO and file proof of service on the docket.



Dated:     January 9, 2019                                   SO ORDERED:
           White Plains, New York



                                                         NELSON S. ROMAN
                                                       United States District Judge
